DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/573,826, filed on October 18, 2017. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.

Response to Amendment
	Applicant’s amendment filed March 29, 2022 has been entered.  Claims 3, 5, 13-15, 18 and 21 are canceled.  Claims 1, 2, 4, 6-12, 16, 17, 19 and 20 are currently pending and presented for examination.  

Response to Arguments
Applicant’s arguments filed March 29, 2022 with respect to the rejection under 35 USC 103 have been fully considered but are found not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Burstein specifically teaches a pharmaceutical composition that includes (i) a statin or analogs thereof, (ii) vitamin D or analogs thereof, and (iii) a pharmaceutically acceptable carrier, wherein a statin or analogs thereof and vitamin D or analogs thereof are present in an amount that, when administered to a subject, are sufficient to treat a condition characterized by increased cardiovascular risk or endothelial dysfunction and musculoskeletal symptoms in a subject [0015].  Burstein specifically teaches, in one embodiment, the condition is statin-associated musculoskeletal pain or weakness ([0015] and [0008]).  Thus Burstein specifically teaches that the combination of a statin and vitamin D can be used to treat statin-associated musculoskeletal pain or weakness, i.e. statin-associated myalgia and myositis.  Furthermore, Burstein specifically teaches that a statin or analogs thereof and vitamin D or analogs thereof are present in an amount that, when administered to a subject, are sufficient to treat a condition characterized by increased cardiovascular risk or endothelial dysfunction and musculoskeletal symptoms in a subject wherein, in one embodiment, the condition is statin-associated musculoskeletal pain or weakness ([0015] and [0034]).  Burstein specifically teaches that symptoms of a condition characterized by endothelial dysfunction and musculoskeletal symptoms, for example, statin-associated musculoskeletal pain or weakness, include, e.g., muscle tenderness, joint pain or inflammation, muscular weakness, loss of muscular control, myoclonus, myalgia, and myopathy [0034].  Thus Burstein specifically teaches that the combination taught therein which contains the same components as claimed in the instant claims is useful for the treatment of statin-associated side effects including statin-associated musculoskeletal pain or weakness, which includes, e.g., muscle tenderness, joint pain or inflammation, muscular weakness, loss of muscular control, myoclonus, myalgia, and myopathy.  Moreover, with respect to the treatment of hyperlipidemia as claimed in claim 17 of the instant application, Burstein et al. specifically teaches treating a condition characterized by increased cardiovascular risk which by "cardiovascular risk" is meant factors that research has shown increase the risk of heart and blood vessel (i.e., cardiovascular) disease, such as hypertension, high cholesterol, diabetes, metabolic syndrome, increased C-reactive protein, or other signs of systemic inflammation [0021].  Furthermore, as taught by Jetty et al. statins are well-known in the art for the treatment of hyperlipidemia, i.e. reduction of low-density lipoprotein cholesterol and prevent cardiovascular disease (page 157 and abstract).
In addition, the claims recite that the statin and vitamin D are delivered by immediate release, sustained release or extended release.  Thus there is currently no requirement in the instant claims for one component to be delivered by one release type and the other component to be delivered by a different release type.  Thus the claims read on administration of both the vitamin D and the statin by the same delivery method of at least one of immediate release, sustained release, or extended release and do not require the administration by different delivery methods as argued by Applicant.  It is noted that the instant specification does not define what is meant by sustained or extended release and thus said terms are given their ordinary meaning as known in the art.  Both extended release and sustained release are similar in that they both modify the release of the drug and lead to the drug being released slowly over time or delivery for a prolonged period of time.  Burstein et al. specifically teaches that when sustained-release administration is desired, microencapsulation of the therapeutic agents is contemplated wherein the sustained-release formulation may include those developed using PLGA polymer [0052].  Therefore if Burstein et al. teaches sustained release of the components, Burstein et al. necessarily teaches immediate release of the components since sustained release is an optional embodiment.  Thus Burstein et al. teaches that the compounds may be administered as immediate release as well as by sustained release forms.  Thus Burstein et al. renders obvious the administration of both components by immediate, sustained or extended release which meets the limitations of claims 1, 2, 4, 10, 11, 16 and 17.  Thus Burstein et al. alone renders obvious formulating a pharmaceutical composition consisting of a statin and vitamin D in amounts that reduce cardiovascular risk and treat statin-associated musculoskeletal pain or weakness, wherein the components are delivered by immediate, sustained or extended release.
Accordingly, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the amount of vitamin D in the formulation according to the guidance provided by the prior art such that optimal symptoms of a condition characterized by endothelial dysfunction and musculoskeletal symptoms, for example, statin-associated musculoskeletal pain or weakness, include, e.g., muscle tenderness, joint pain or inflammation, muscular weakness, loss of muscular control, myoclonus, myalgia, and myopathy are achieved.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
With respect to Applicant’s argument that Tabash et al. teaches in paragraph [0085] that vitamin D dosages are in the range of from about 5000 IU to 200,000 IU/week, there is no disclosure in paragraph [0085] which states that the dosages are per week.  In fact, paragraph [0086] of Tabash specifically states that the invention contemplates doses that may be given at intervals of once a day.  Table 1 of Tabash specifically states daily administration of the vitamin D formulation (page 8).  Thus Tabash describes the benefits of extended, sustained or controlled release vitamin D formulations for daily use and thus in view of the teachings of Burstein which teaches that the components may be formulated for sustained release, a person of ordinary skill in the art would have been motivated to formulate the formulation of Burstein such that the vitamin D is released in a sustained or extended manner with a reasonable expectation of improved results.
Applicant argues that the references do not teach the dosages of vitamin D3 as claimed.  Applicant further argues that Jetty et al. cannot cure the deficiencies of Burstein since Jetty teaches administration per week which cannot be translated into daily dosing.  Applicant argues that the FDA would never allow a trial that administered a drug weekly to be translated into a daily dose unless there was a clinical trial to demonstrate/validate the same outcomes.  Applicant further argues that statins are administered daily and not weekly and the claims have been amended to recite daily dosage amounts.  
These arguments are found not persuasive since as detailed above, Burstein specifically teaches that a statin or analogs thereof and vitamin D or analogs thereof are present in an amount that, when administered to a subject, are sufficient to treat a condition characterized by increased cardiovascular risk or endothelial dysfunction and musculoskeletal symptoms in a subject wherein, in one embodiment, the condition is statin-associated musculoskeletal pain or weakness ([0015] and [0034]).  Moreover, Burstein et al. teaches a range between about 0.001 mg to 2000 mg per day which overlaps with the range claimed in the instant claims which is from about 4,000 IU to 16,000 IU (0.10 mg to 0.4 mg).  In addition, Burstein teaches a formulation for the same purpose as claimed which is for decreasing statin-associated musculoskeletal pain (myalgia), and thus an ordinary skilled artisan would necessarily arrive at the optimal dosages as claimed in the instant claims.  It is obvious to vary and/or optimize the amount of a compound provided in a composition, according to the guidance provided in the prior art in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
In addition, as detailed in the rejection of record, the teachings of Jetty were provided as additional evidence demonstrating that the combination of vitamin D and a statin was known in the art to treat statin-induced side effects including myalgia, myositis, myopathy and/or myonecrosis.  Moreover, the teachings of Jetty were provided to demonstrate that it would have been within the skill of an ordinary artisan to optimize the amount of vitamin D such that statin-induced side effects are inhibited.  Jetty specifically teaches that “Our finding of the safety of vitamin D3 supplementation of 50,000-100,000 units per week is paralleled by previous studies providing 11,000 units per day” (page 160 column 2 4th paragraph).  Thus Jetty actually states that vitamin D3 supplementation of 50,000-100,000 units per week is paralleled to 11,000 units per day which is interpreted as said amounts being analogous. Therefore a person of ordinary skill in the art following the teachings of Burstein which teaches that the statin or analogs thereof and the vitamin D or analogs thereof are formulated in a single composition [0016], and that the therapeutic agents are formulated together for the simultaneous or near simultaneous administration of the therapeutic agents [0053], wherein the compounds are administered daily [0056], would have reasonably expected that 11,000 units per day of vitamin D which is taught by Jetty to be analogous to 50,000-100,000 units per week, would be sufficient to treat statin-associated symptoms including myalgia.
Furthermore, in response to the limitation in the claims that recite that the dosages for vitamin D and statin are daily dosage amounts, the primary reference which is Burstein specifically teaches that the statin or analogs thereof and the vitamin D or analogs thereof are formulated in a single composition [0016].  The pharmaceutical compositions may be formulated for oral administration or systemic administration [0016]. Burstein et al. further teaches that each agent of the present invention may be formulated in a variety of ways that are known in the art and desirably, the therapeutic agents are formulated together for the simultaneous or near simultaneous administration of the therapeutic agents [0053]. Such co-formulated compositions can include the two agents formulated together in the same, e.g., pill, capsule, or liquid [0053].  Burstein further specifically teaches that the dosages are administered per day [0055].  Furthermore Burstein teaches that administration of each drug, alone or in combination, can be one to four times daily for one day to one year and may even be for the life of the subject, wherein chronic, long-term administration will be required in some cases [0056].  Thus the teachings of Burstein meet the claimed limitation of a daily dosage amounts.
Applicant further argues there is a long-felt need for the instant invention and Applicant has a solution to this long-felt need which up until the time of the present invention has not been provided in the art.
Applicant’s arguments with respect to a long-felt need are found not persuasive since Applicant merely presents Attorney arguments stating that the claimed subject matter solved a problem that was long standing in the art without no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence presented demonstrating that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.  Moreover, objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 2145 generally for case law pertinent to the consideration of applicant’s rebuttal arguments. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Moreover, Applicant's results demonstrating that vitamin D3 administered with a statin markedly decreases side effects of the statin would not be considered surprising or unexpected in view of the cited prior art.  Furthermore, based on the examples presented in the instant specification, it is not clear that there are any advantages in administering any component by sustained or extended release and the other by immediate release over administration of both components by the same delivery form. Thus Applicant has not demonstrated any criticality for the administration of vitamin D3 by sustained or extended release and the statin by immediate release and vice versa. As detailed in the instant specification, all formulations regardless of how the components are delivered result in the same result of reducing statin side effects by greater than 95%. 
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burstein et al. U.S. Publication No. 2012/0329764 A1 (of record) in view of Jetty et al. (North American Journal of Medical Sciences, Mar 2016, Vol. 8, Issue 3, pages 156-162), Tabash et al. U.S. Publication No. 2009/0176748 A1 and Myers et al. U.S. Patent No. 6,090,830 (of record).
Claims 1, 2, 4, 6-12, 16, 17, 19 and 20 of the instant application claim a pharmaceutical composition consisting of at least one HMG-CoA reductase inhibitor delivered by at least one of immediate release, sustained released, extended release, or a combination of immediate and sustained release; vitamin D in a daily dosing amount ranging from about 4,000 IU to 40,000 IU (0.10 mg  to 1.0 mg) delivered by an immediate release, sustained or extended release manner, or a combination of sustained release and extended release; and one or more excipients for providing for said release of the HMG-CoA and vitamin D, wherein said HMG-CoA and vitamin D are delivered contemporaneously in a single pill, injection or dosage and said  pharmaceutical composition decreases side effects of said HMG-CoA reductase inhibitor.
Burstein et al. teaches compositions and methods for reducing cardiovascular risk as well as treating or preventing conditions characterized by increased cardiovascular risk or endothelial dysfunction and musculoskeletal symptoms [0004].  Burstein et al. teaches a pharmaceutical composition that includes (i) a statin or analogs thereof, (ii) vitamin D or analogs thereof, and (iii) a pharmaceutically acceptable carrier, wherein a statin or analogs thereof and vitamin D or analogs thereof are present in an amount that, when administered to a subject, are sufficient to treat a condition characterized by increased cardiovascular risk or endothelial dysfunction and musculoskeletal symptoms in a subject [0015]. In one embodiment, the condition is statin-associated musculoskeletal pain or weakness [0015].  Burstein et al. teaches that cardiovascular risk include factors that research has shown to increase the risk of heart and blood vessel disease including hypertension, high cholesterol, diabetes, metabolic syndrome, increased C-reactive protein, or other signs of systemic inflammation [0021].  Musculoskeletal symptoms are symptoms affecting muscles, bones, joints, tendons, ligaments, bursae, or nerves that may manifest as tenderness, pain, stiffness, weakness, fatigue, heaviness, cramps, myalgia, myopathy, loss of sensation, tremor, loss of function, or muscle destruction, deterioration, or atrophy seen on inspection, imaging, or by release of muscle enzymes in the blood [0024].
Burstein et al. further teaches that the composition may be used to treat stain-associated musculoskeletal pain or weakness including muscular weakness, loss of muscular control, myoclonus, myalgia, and myopathy ([0034] [0037] [0038] claims 5 and 24).  The methods and compositions of the present invention may also be used to treat or prevent a condition characterized by increased cardiovascular risk or endothelial dysfunction and musculoskeletal symptoms (e.g., statin-associated musculoskeletal pain or weakness, arthritis, neuromuscular disease, a condition associated with stroke rehabilitation, or a condition associated with myocardial infarction rehabilitation) [0037].
Burstein et al. teaches that the statin or analogs thereof and the vitamin D or analogs thereof are formulated in a single composition [0016].  The pharmaceutical compositions may be formulated for oral administration or systemic administration [0016]. Burstein et al. further teaches that each agent of the present invention may be formulated in a variety of ways that are known in the art and desirably, the therapeutic agents are formulated together for the simultaneous or near simultaneous administration of the therapeutic agents [0053]. Such co-formulated compositions can include the two agents formulated together in the same, e.g., pill, capsule, or liquid [0053].  Burstein et al. teaches that typically dosages are administered per day [0055].  Burstein et al. further teaches administration of each drug, alone or in combination, can be one to four times daily for one day to one year and may even be for the life of the subject, and chronic, long-term administration will be required in some cases [0056].
Burstein et al. teaches that vitamin D or analogs thereof include vitamin D2 (ergocalciferol) and vitamin D3 (cholecalciferol) [0035] [0042].  Burstein et al. teaches that suitable statins or HMG-CoA inhibitors include atorvastatin, Fluvastatin, lovastatin, rosuvastatin, simvastatin, etc. [0030] and [0039].  Burstein et al. teaches that in a particular embodiment, the statin is simvastatin and the vitamin D or vitamin D analog is ergocalciferol (vitamin D2) or cholecalciferol (vitamin D3) [0017].  
Burstein et al. teaches that the therapeutic formulations are prepared by mixing active ingredients with physiologically acceptable carriers, excipients, or stabilizers [0048].  The composition is suitable for oral or parenteral administration [0050].  
Burstein et al. further teaches that where sustained-release administration is desired, microencapsulation of the therapeutic agents of the present invention is contemplated, wherein the sustained-release formulations may include those developed using poly-lactic-coglycolic acid (PLGA) polymer [0052].  
Burstein et al. further teaches that generally when administered to a human, the dosage of any of the therapeutic agents can be readily determined by one skilled in the art and are typically between about 0.001 mg to 2000 mg per day such as about 1 mg to 1000 mg per day [0055].  Thus Burstein et al. teaches that the amount of vitamin D may be as low as 40.0 I.U. which is equivalent to 0.001 mg.  
Burstein et al. does not specifically teach the claimed range of vitamin D.  Burstein et al. does not specifically exemplify the treatment of hyperlipidemia while decreasing at least one statin-related side-effect.  Burstein et al. does not specifically teach immediate release of the HMG-CoA reductase inhibitor and/or the vitamin D.  Burstein et al. does not specifically teach that the HMG-CoA reductase inhibitor and/or the vitamin D is delivered by an immediate release, sustained or extended release manner while the vitamin D and/or HMG-CoA reductase inhibitor is delivered by an immediate, extended or sustained release manner.  
Although Burstein et al. does not specifically teach the claimed range of vitamin D, the range taught in Burstein et al. which is between about 0.001 mg to 2000 mg per day such as about 1 mg to 1000 mg per day overlaps with the range claimed in the instant claims which is from about 4,000 IU to 40,000 IU (0.10 mg to 1.0 mg).  Moreover, Burstein teaches a formulation for the same purpose as claimed which is for decreasing statin-associated musculoskeletal pain (myalgia), and thus an ordinary skilled artisan would necessarily arrive at the optimal dosages as claimed in the instant claims.  Furthermore, it is obvious to vary and/or optimize the amount of a compound provided in a composition, according to the guidance provided in the prior art in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
In addition, prior to the effective filing date of the instant application, it was known in the art that vitamin D3 supplementation reverses statin intolerance due to myalgia, myositis, myopathy and/or myonecrosis (Jetty et al.).  Jetty et al. teaches that low serum vitamin D is associated with statin intolerance and vitamin D3 supplementation appears to reverse statin intolerance (page 160).  Jetty et al. teaches that patients treated for hypercholesterolemia that were previously intolerant to statins where able to tolerate statins without myalgia-myositis (page 160).  Jetty et al. teaches that administration of 50,000-100,000 IU per week vitamin D3 which is paralleled to 11,000 IU per day is safe and effective to ameliorate statin induced intolerance (page 160). 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Burstein et al. which teaches compositions to treat or prevent a condition characterized by increased cardiovascular risk such as high cholesterol or endothelial dysfunction and musculoskeletal symptoms such as statin-associated musculoskeletal pain or weakness, containing a stain and vitamin D, with the teachings of Jetty et al. which teaches that treatment of high cholesterol with the administration of statins and vitamin D to inhibit statin-associated symptoms including myalgia.  Thus a person of ordinary skill in the art would have been specifically motivated to formulate a composition consisting of a stain and vitamin D in an amount to inhibit statin-associated side effects including myalgia with a reasonable expectation of success.  Since Jetty et al. teaches that amounts up to 11,000 I.U. per day of vitamin D3 are safe and effective to eliminate statin-induced myalgia, a person of ordinary skill in the art would have been motivated to administer up to 11,000 I.U. per day of vitamin D3 with a reasonable expectation of success.
Although Burstein et al. does not specifically teach immediate release of the HMG-CoA reductase inhibitor and/or vitamin D, or that the HMG-CoA reductase inhibitor and/or vitamin D is delivered by an immediate release, sustained or extended release manner while the vitamin D and/or HMG-CoA reductase inhibitor is delivered by an immediate, extended or sustained release manner, it would have been obvious and within the skill of an ordinary artisan to formulate a composition based on techniques well-known in the art.
Since Burstein et al. specifically teaches that the ingredients of the composition may be formulated for sustained-release administration when desired, wherein the agents are microencapsulated in a polymer, it is presumed that the active components may also be delivered in an immediate release manner.  Thus formulating a composition wherein the components are delivered by immediate or sustained/extended release is rendered obvious in view of the teachings of Burstein et al.  
With respect to the limitation of the claims wherein the HMG-CoA reductase inhibitor may be delivered by an immediate release manner while the vitamin D may be delivered by an extended or sustained release manner, Burstein et al. teaches that the components are administered by immediate release, and where desired the components may be delivered by sustained release.
Tabash et al. teaches stable controlled release formulations for oral dosing of vitamin D compounds (abstract).  Tabash et al. teaches that currently available oral Vitamin D supplements are far from ideal for achieving and maintaining optimal blood 25-hydroxyvitamin D levels and these preparations typically contain 400 IU to 5,000 IU of Vitamin D3 or 50,000 IU of Vitamin D2 and are formulated for quick or immediate release in the gastrointestinal tract [0021]. When administered at chronically high doses, as is often required for Vitamin D repletion, these products have significant and, often, severe limitations [0021].  Tabash et al. teaches that high doses of immediate release Vitamin D supplements produce marked surges in blood Vitamin D levels, thereby promoting: (a) storage of Vitamin D in adipose tissue, which is undesirable because stored Vitamin D is less available for later hepatic conversion to 25-hydroxyvitamin D; (b) hepatic catabolism of Vitamin D to metabolites, which are less useful or no longer useful for boosting blood 25-hydroxyvitamin D levels, via 24- and/or 26-hydroxylation; and, (c) excessive intracellular 24- or 25-hydroxylation of Vitamin D, which leads to increased risk of hypercalciuria, hypercalcemia and hyperphosphatemia [0022].  Tabash et al. further teaches that high doses of immediate release Vitamin D supplements also produce surges or spikes in blood and intracellular 25-hydroxyvitamin D levels, thereby promoting: (a) excessive extrarenal production of Vitamin D hormones, and leading to local aberrations in calcium and phosphorus homeostasis and increased risk of hypercalciuria, hypercalcemia and hyperphosphatemia; (b) accelerated catabolism of both Vitamin D and 25-hydroxyvitamin D by 24- and/or 26-hydroxylation in the kidney and other tissues; (c) down-regulation of hepatic production of Vitamin D prohormones, unnecessarily impeding the efficient repletion of Vitamin D insufficiency or deficiency; and, (d) local aberrations in calcium and phosphorus homeostasis mediated by direct binding to VDR [0023]. Furthermore, high doses of immediate release Vitamin D supplements produce supraphysiologic pharmacological concentrations of Vitamin D, e.g., in the lumen of the duodenum, promoting: (a) 25-hydroxylation in the enterocytes and local stimulation of intestinal absorption of calcium and phosphorus, leading to increased risk of hypercalciuria, hypercalcemia and hyperphosphatemia; (b) catabolism of Vitamin D by 24- and/or 26-hydroxylation in the local enterocytes, causing decreased systemic bioavailability; and (c) absorption primarily via chylomicrons, leading to increased hepatic catabolism [0024]. 
Thus since there are many problems associated with immediate release vitamin D preparations as taught by Tabash et al., a person of ordinary skill in the art following the teachings of Burstein et al. which teaches that where desired the components may be delivered by sustained release, would have been motivated to administer vitamin D by a controlled release formulation such as sustained release with a reasonable expectation of improved results.
Moreover, prior to the effective filing date of the instant invention, the use of excipients in statin formulations for immediate release of the statin component and sustained release of other components in a single formulation was known in the art as taught by Myers et al.  Myers et al. teaches immediate release statin component combined with a sustained release additional component (column 1 lines 52-64).  
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to formulate the formulations taught in Burstein et al. based on techniques well-known in the art.  Burstein et al. teaches formulating a composition containing a statin and vitamin D in a single formulation and Tabash et al. teaches the benefits of formulating high doses of vitamin D in a controlled release manner.  Thus based on the teachings of Myers et al. one would have been motivated to utilize the techniques taught therein to formulate the statin component of Burstein et al. as an immediate release and the vitamin D component of Burstein et al. as an extended release with a reasonable expectation of success.  
Thus the cited prior art teachings render obvious formulating a pharmaceutical formulation for decreasing side effects of the HMG-CoA reductase inhibitor for the treatment of high cholesterol or hyperlipidemia consisting of the same components as claimed in amounts that overlap with the claimed amounts wherein the vitamin D component may be delivered in a sustained or extended release manner and the statin is delivered in an immediate release manner or sustained/extended release manner.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 2, 4, 6-12, 16, 17, 19 and 20 are rejected.  Claims 3, 5, 13-15, 18 and 21 are canceled.  No claims are allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM